DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed May 06, 2022. Claims 1-3, 5, 8-13,15 and 18-20 are pending.  

Allowable Subject Matter
Claims 1-3, 5, 8-13,15 and 18-20 renumbered 1-14  are allowed.
The closest prior art of record is Kim et al (Pub No.: 20210166360) in view of Liu  et al (Single-Image HDR Reconstruction by Learning to Reverse the Camera Pipeline). 
Kim discloses a  method (method for inverse tone mapping – see [p][0001]), comprising: receiving a standard dynamic range (SDR) image (low dynamic range input image – see Fig. 5b and [p][0050]); decomposing the SDR image into a base layer of the SDR image and a detail layer of the SDR image (guided filter for multiplicative input decomposition creating a base layer and the other predicts the detail layer – see [p][0050-0051]); processing the base layer of the SDR image using a first neural network (ITM CNN jointly optimizes– see [p][0036] and feature extraction in base layer in Fig 4A) to generate a base layer of a high dynamic range (HDR) image (note that the base prediction is then multiplied element-wise to obtain the final HDR image – see [p][0050-51]); processing the detail layer of the SDR image using a second neural network (ITM CNN jointly optimizes – see [p][0036] and feature extraction in detail layer in Fig 4A) to generate generating a detail layer of the HDR image (note that the detail layer prediction is then multiplied element-wise to obtain the final HDR image – see [p][0050-0051]); combining the base layer of the HDR image and the detail layer of the HDR image to generate a combined HDR output (the base and detail layer predictions are then multiplied element-wise to obtain the final HDR image – see [p][0050-0051]); and however, Kim does not expressly disclose processing the combined HDR output using a third fully neural network to generate the HDR image.
 	Liu discloses a method for high dynamic range (HDR) image from a
single low dynamic range including processing the combined HDR output using a third fully neural network to generate  the HDR image (see Fig.4 – where the neural network processing the sobel response and the soft histogram maps are processed by a neural network with fully connected layer).
 	Note the discussion above; the combination of Kim and Liu as a whole does not teach generating the mask and processing the mask and detail layer using the second neural network to generate a course inpainting output used for generating the detailed layer. 
 	The current invention improves over the prior art by addressing a clipped details in SDR content for SDR to HDR conversion by reconstructing the low-frequency luminance profile and high-frequency texture separately using two distinct neural networks. A first exemplary neural network is trained to replace the clipped region with a smooth luminance profile that recovers the low-frequency information. A second exemplary neural network is trained to hallucinate the missing high-frequency texture to reproduce the appearance of the scene before the details were clipped. As a result, the clipped details in the input SDR image may be reconstructed in the output HDR image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        May 11, 2022